Opinion op the Court by
Judge Williams :
The petition is against the steamer Armada Ann Burns and J. Y. Throop, as master, and as to the boat and her owners, it is a proceeding in rem for a marine tort. Who the owners, or what their names, are not designated in the caption nor the petition, nor is there any process against them as individuals.
As to the boat and her owners, the case comes clearly within the principles announced by the Supreme Court of the United States in Hines vs. Treno, 4 Wallace 355, and as decided by this court in Stuart vs. Hany, 3 Bush. And belongs exclusively to admiralty jurisdiction, and the demurrer was properly sustained.
But as to Throop, the petition sets out a case of trespass clearly remedial by the comm mu law, and, therefore, is not a mere marine tort to be remedied by a proceeding in rem in the admiralty courts of the United States, but is one for which he may be held personally responsible by suit in any court having common law jurisdiction.
It is true that slavery was not recognized by the common law, yet slaves being personal property by the positive law of Kentucky, any violation of the owner’s legal rights thereto, within her jurisdiction, may be redressed by common law remedies as has often been held in the courts of this and other States.
Wherefore, the judgment sustaining the demurrer as to the “Armada Ann Burns” is affirmed. But as to J. Y. Throop, it is reversed, with directions to overrule it as to him, and for further proceedings as herein indicated.